Citation Nr: 0928419	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for heart murmur, claimed as 
heart disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970, including honorable service during the 
Vietnam Era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material evidence 
had not been obtained to reopen the previously denied claim 
of entitlement to service connection for a heart murmur.

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for a heart disorder. 

The issue of entitlement to service connection for a heart 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An RO decision from October 2001 denied service 
connection for a heart murmur, and was not timely appealed, 
so it became final.  

3.  The additional evidence submitted since the October 2001 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The October 2001 rating decision denying service 
connection for heart murmur, claimed as heart disorder is 
final.  38 U.S.C.A. §  7105 (West 2002); 38 C.F.R. § 3.104, 
20.1103 (2008).

2.  The evidence received since the October 2001 decision is 
new and material, and the claim of entitlement to service 
connection for a heart disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) must be examined.  In this 
case, the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the claim of service 
connection for a heart disorder.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided.  
Because the Board is reopening the claim and remanding it for 
further development, it is anticipated that the Veteran will 
be provided with such notice as part of the development 
indicated below.

In a 2001 rating decision, the Veteran was denied service 
connection for a heart murmur.  The RO generally found that 
the Veteran's heart disorder was a congenital or 
developmental defect, and unrelated to service.  This 
decision became final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1104 (2008).

The Veteran submitted an untimely substantive appeal in 
January 2003, which was appropriately treated as a request to 
reopen the previously denied claim of service connection for 
a heart murmur.  Generally, where a prior decision has become 
final, it may only be reopened through the receipt of new and 
material evidence.  38 U.S.C.A. § 5108.  Where new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  New and material evidence 
means existing evidence that by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For purposes of determining whether new and 
material evidence has been received, the credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence of record at the time of the October 2001 rating 
decision included private and VA treatment records.  
Specifically, the RO considered the Veteran's service 
treatment records (STRs) and private medical records from 
Dallas County Hospital District from October 1996 to May 
1999.  The RO noted that in the service entrance examination 
of September 1968 the Veteran reported having been previously 
rejected from the military, but that other than that, no 
medical or other records indicating such prior rejection were 
of record.  The RO considered that the entrance examination 
found no evidence of a heart murmur, and the Veteran's lungs 
and chest were noted to be normal.  In addition, the RO 
considered a treatment record from October 1968 in which the 
Veteran was seen for complaints of chest pains.  At that 
time, the examiner noted that the Veteran reported being 
rejected for military service due to a heart murmur.  The RO 
noted that the separation examination of July 1970 revealed 
no significant abnormality, and that no mention of any 
physical abnormalities or conditions were of record.  The RO 
also considered the Dallas County Hospital District 
Echocardiogram Report from May 1995.  The echocardiogram was 
noted to have evaluated the Veteran for hypertension and 
cardiac murmur.  Following a review of the evidence, the RO 
denied service connection for a heart murmur, claimed as 
heart disorder, because they considered the condition to be a 
congenital or developmental defect, and unrelated to service. 

Evidence received since the October 2001 rating decision 
includes treatment records from Vincent Barr, M.D., dated 
from March 2004 to April 2005, and VA treatment records from 
January 2005 to April 2006.  The private treatment records 
show that the Veteran experienced intermittent chest pains 
with no change in his heart murmur and no significant 
arrhythmias, but some hypertrophy due to hypertension.  His 
family history was noted to be quite strong for heart disease 
with both parents having suffered heart attacks.  
Furthermore, according to the Veteran, he suffered heart 
failure when he was eight years old, and was later told that 
he had "a dime-sized hole" in his heart.  The VA records 
show that in April 2005 the Veteran reported a history of 
heart murmur, but that the heart had a regular rate and 
rhythm with "no murmurs, rubs or gallops" on examination in 
April 2006.

In addition, the Veteran had a hearing with a decision review 
officer (DRO) in June 2002.  At the hearing the Veteran 
described performing in-service duties, such as laying reels 
of cable wire.  He specifically stated that the cable line 
work was strenuous and that he experienced chest pains and 
became breathless, but was never treated for this.  Aside 
from laying cable lines, the Veteran reported that he was 
assigned light duties, and he reasoned that they "had to 
know" about his heart disorder.  Nevertheless, the Veteran 
contended that the "vigorous running and training and 
parallel climbing . . . put more strain" on his heart, and 
aggravated it.  He also reported that a doctor in Germany 
told him he should never have been in the military, and 
responded in the affirmative when questioned as to whether 
this doctor suggested his heart disorder had worsened because 
of his military duties.  The Veteran reported seeking medical 
treatment for his heart disorder at Parkland Dallas Hospital 
in 1975.  

The evidence submitted since the October 2001 decision tends 
to show that the Veteran's heart disorder may be related to 
service.

Upon review of the evidence of record, the Board finds that 
this evidence is both new and material to the Veteran's claim 
of entitlement to service connection for heart disorder.  The 
evidence is new as it was not before the agency decision 
makers when reaching the most recent decision.  It is also 
material as it speaks to an unestablished fact necessary to 
substantiate the claim.  Generally, the Veteran contended in 
his DRO hearing that his symptoms worsened as a result of his 
military service.  In addition, the Veteran reported 
receiving treatment in 1975, approximately five years after 
his discharge.  The Veteran's credibility is presumed in 
claims to reopen, and he is competent to attest to his 
symptoms worsening.  Thus, the Veteran's claim of entitlement 
to service connection for a heart murmur is reopened.



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a heart murmur, claimed 
as heart disorder is reopened, and to this extent only, this 
claim is granted. 





REMAND

The Veteran contends that his current heart disorder had its 
onset in or was aggravated by service.

The Veteran's enlistment examination was devoid of any 
complaints regarding his heart, and even noted normal lungs 
and chest.  A STR from October 1968, however, showed that the 
Veteran complained of chest pain, and that the Veteran 
reported that he had been previously rejected from the 
military due to a heart murmur.  The separation medical 
examination indicated that the Veteran's heart was normal and 
without pain or pressure in the chest.  

At his DRO Hearing in June 2002, the Veteran indicated that 
he believed his disorder had worsened while in service.  As 
noted, the Veteran also stated that he received treatment for 
his heart disorder in 1975, which is approximately five years 
after his discharge from the service.

A VA medical examination or opinion is necessary if the 
evidence of record (A) contains competent evidence that the 
Veteran has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the Veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).

Based upon the evidence of record, the Board finds 
insufficient medical evidence upon which to render a decision 
on the Veteran's claim of service connection for a heart 
murmur.  Thus, this claim is remanded for a medical opinion 
to determine whether the Veteran's heart disorder was 
incurred in or aggravated during service.  This examination 
is required pursuant to 38 C.F.R. § 3.159(c)(4).

Of note, the Veteran was not provided notice in compliance 
with Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
regarding the five elements of a service connection claim.  
Upon remand, the Veteran should be provided such notice.

Accordingly, the case is REMANDED for the following action:

1.  VA must send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which includes a 
Dingess compliant explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the Veteran's claimed heart 
disorder.  The Veteran's claims folder 
should be made available to the examiner 
for review.  The examiner is to perform 
all necessary clinical testing.  The 
examiner should then render an opinion as 
to whether it is at least as likely as not 
that any currently shown heart disability 
had its origin during service.  

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


